Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION


Claim Objections 
Claims 1, 19, 20, 8 are objected to because of the following informalities:  
In claims 1, 19, 20, “at least a portion of the annular wiring area is bent toward a side away from a display side along the incision” are not supported by the drawing. Further clarification is required. For the purpose of examination, this limitation will be interpret as “any wiring area is bent toward any directions”
In claim 8, “the array substrate further comprises a display area located around the circular wiring area, and the display area is provided with first signal lines extending in a first direction; and the first signal lines extend into the annular wiring area in the first direction, and extend along the annular wiring area” could be confuse. This limitation lacks antecedent basis and/or is not supported by SPEC/drawings. Further clarification is required. For the purpose of examination, this limitation will be interpret as “the array substrate further comprises a display area located around the wiring area”
The Examiner respectfully requests that the Applicant(s) review all claims for any such similar issues.
Appropriate correction is required.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitations, discussed in the above claim objections (see above objection including at least a portion of the annular wiring area”, display area, circular wiring, signal lines, first direction etc.) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 8-9, 13-14, 19-20 are rejected under 35 U.S.C. 102(a)(1) and/or (a)(2)  as being anticipated by Chien (US 20130188369).
With regard claim 1, Chien discloses An array substrate, (abstract; fig 1-10) comprising: a via hole (at least fig 6/10; the via hole on the center); and an annular wiring area located around the via hole (at least fig 6/10, annular wiring area located around the center or via hole), wherein the annular wiring area is provided with an incision extending toward an outer edge of the annular wiring area from an inner edge of the annular wiring area (at least fig 6/10; the incision located on the inner side and extending toward an outer edge of the annular wiring area from an inner edge of the annular wiring area), and at least a portion of the annular wiring area is bent toward a side away from a display side along the incision (see also claim objection; at least the portion located on the inner side of the annular wiring area is bent toward a side away from a display side along the incision; see at least fig 6/10 or fig 7 with different design). Examiner’s note: incision: a notch; https://www.dictionary.com/browse/incision  ; 
With regard claim 19, Chien further disclosed A display panel, (abstract; fig 1-10) comprising: an array substrate (at least fig 1-6 or fig 7-10), comprising: a via hole (at least fig 6/10; the via hole on the center); and an annular wiring area located around the via hole (at least fig 6/10, annular wiring area located around the center or via hole), wherein the annular wiring area is provided with an incision extending toward an outer edge of the annular wiring area from an inner edge of the annular wiring area (at least fig 6/10; the incision located on the inner side and extending toward an outer edge of the annular wiring area from an inner edge of the annular wiring area), and at least a portion of the annular wiring area is bent toward a side away from a display side along the incision (see also objection; at least the portion located on the inner side of the annular wiring area is bent toward a side away from a display side along the incision; see at least fig 6/10 or fig 7 with different design). Examiner’s note: incision: a notch; https://www.dictionary.com/browse/incision ; 
With regard claim 20, The method steps recited in the claims are inherently(102) met by the device structure as taught by above discussed structure. 
With regard claim 2, Chien further disclosed the array substrate further comprises a display area located around the annular wiring area  (at least fig 4, fig 6, fig 7, fig 10; paragraph [0081]-[85]) in which first signal lines extending in a first direction and second signal lines extending in a second direction are provided (, fig 10; paragraph [0081]-[85]; at least fig 6, fig 7, fig 10); the annular wiring area comprises a first annular wiring area and a second annular wiring area surrounding the first annular wiring area (at least fig 4, fig 6, fig 7, fig 10); part of the first signal lines extend into the first annular wiring area in the first direction (at least fig 6), and extend along the first annular wiring area (at least fig 6); and part of the second signal lines 
With regard claim 3, Chien further disclosed the incision is located in the first annular wiring area and does not intersect the first signal lines (at least fig 6).
With regard claim 7, Chien further disclosed the first signal lines are data lines, and the second signal lines are gate lines (the first signal lines connect to the display chip; Examiner consider as data lines; the (the second signal lines; Examiner consider as gate lines); or the second signal lines are data lines, and the first signal lines are gate lines.
With regard claim 8 (see objection), Chien further disclosed the array substrate further comprises a display area located around the circular wiring area, and the display area is provided with first signal lines extending in a first direction; and the first signal lines extend into the annular wiring area in the first direction, and extend along the annular wiring area (at least fig 4, fig 6, fig 7, fig 10).
With regard claim 9, Chien further disclosed the incision does not intersect the first signal lines (at least fig 6).
With regard claim 13, Chien further disclosed the incision comprises a plurality of incisions (at least fig 6).
With regard claim 14, Chien further disclosed the substrate in the annular wiring area is a flexible substrate (paragraph [10]-[16] ).


Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.
With respect to the Applicants’ remarks that, “With respect to the objection of claim 1, Applicants respectfully disagree. In the claimed embodiment, claim 1 provides an array substrate, comprising: a via hole; and an annular wiring area located around the via hole, wherein the annular wiring area is provided with an incision extending toward an outer edge of the annular wiring area from an inner edge of the annular wiring area, and at least a portion of the annular wiring area is bent toward a side away from a display side along the incision, which reduces the width of the annular wiring area, that is, reduces the width of the border around the via hole.” (pages 7 to the end).
Examiner’s Answer: the Examiner respectfully disagrees and notes that: 
Chien discloses An array substrate, (abstract; fig 1-10) comprising: a via hole (at least fig 6/10; the via hole on the center); and an annular wiring area located around the via hole (at least fig 6/10, annular wiring area located around the center or via hole), wherein the annular wiring area is provided with an incision extending toward an outer edge of the annular wiring area from an inner edge of the annular wiring area (at least fig 6/10; the incision located on the inner side and extending toward an outer edge of the annular wiring area from an inner edge of the annular wiring area), and at least a portion of the annular wiring area is bent toward a side away from a display side along the incision (see also claim objection; at least the portion located on the inner side of the annular wiring area is bent toward a side away from a display side along the incision; see at least fig 6/10 or fig 7 with different design). Examiner’s note: incision: a notch; https://www.dictionary.com/browse/incision;

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 





Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY WU whose telephone number is (571)270-5420.  The examiner can normally be reached on PHP: M-Th: 8:30-12:30; 2:30-8:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee can be reached on (571)272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 
 /JERRY WU/ Primary Examiner, Art Unit 2841